EXHIBIT 10.31

 

2003 ANNUAL CONTRACT

 

This Agreement is entered into as of
                                              , 2003 by and between American
Crystal Sugar Company (the “Company”) and
                                                                                                                                                                                   
shareholder #                                       (the “Shareholder”).

 

WHEREAS, the Shareholder is a shareholder of the Company, and as such has
entered into a Five Year Agreement with the Company with regard to the growing
and delivery of sugarbeets to the Company; and

 

WHEREAS, the parties desire to supplement the Five Year Agreement as provided
therein with regard to the 2003 sugarbeet crop.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties agree as follows:

 

1.                                       Delivery Obligation.  In accordance
with the terms of the Five Year Agreement, the Shareholder agrees to prepare
land, plant, cultivate, harvest and deliver the 2003 sugarbeet crop from such
number of acres and such fields as set forth on the Annual GPS Information form
to be separately completed in an electronic format by the parties, and which
shall thereafter be deemed to become an integral part of this Agreement.  The
Company shall provide a copy of the Annual GPS Information form to the
Shareholder at the Shareholder’s request.

 

2.                                       Deductions.  The Shareholder hereby
authorizes and directs the Company to:

 

(a)                                  Deduct an amount specified by the Red River
Valley Sugarbeet Growers Association, Inc., which amount shall not exceed 17½¢
per ton, from the beet payments to be made by the Company to the Shareholder for
sugarbeets delivered for the 2003 crop; provided, that, such deduction shall not
be made in the event the Shareholder notifies the Company in writing prior to
June 1, 2003 that such deduction should not be made.  Amounts deducted under
this provision shall be paid by the Company to the Red River Valley Sugarbeet
Growers Association, Inc.; and

 

(b)                                 Deduct such per ton amount, as may be
necessary, from the beet payments to be made by the Company to the Shareholder
for sugarbeets delivered for the 2003 crop to reimburse the Company for all
costs incurred in the operation of the Truck Haul Committee for the piling
location to which the Shareholder delivers sugarbeets.  The amount charged to
the Shareholder shall be determined on a per ton basis, reflecting a proration
of the costs based on the total tonnage delivered to the respective piling
locations.

 

3.                                       Certification.  The Shareholder hereby
certifies that:

 

(a)                                  It is a bona fide sugarbeet farm operator
who will: (i) be the legal owner of the 2003 sugarbeet crop; (ii) have the
majority financial interest in the 2003 crop, and (iii) have general control of
the sugarbeet operations on the farm where the 2003 crop will be grown.

 

(b)                                 It has no agreements or understanding with
third parties (i.e., owners, partners, shareholders, etc.) providing for
guaranteed cash payments.

 

4.                                       Nature of Agreement.  This Agreement is
intended to supplement the Five Year Agreement as contemplated therein, and
except as specifically provided herein, this Agreement shall not be deemed to
amend or modify the terms of the Five Year Agreement.  This Agreement and the
related Five Year Agreement may be terminated by the Company upon ten (10) days
written notice to the Shareholder in the event the Shareholder is, as of April
1, 2003, in default on any payment obligation owed to the Company.

 

5.                                       No Modification.  No agent of the
Company has any authority to change, waive, or modify any of the terms of this
Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above.

 

AMERICAN CRYSTAL SUGAR COMPANY

 

SHAREHOLDER

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------